COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00155-CV


JENNIFER SCHERF                                                     APPELLANT

                                         V.

ROY NEILL COOK                                                       APPELLEE

                                     ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 17-9802-367

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On May 8, 2018, and May 18, 2018, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $205 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: June 14, 2018




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2